Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 38 directed to an invention (Group 3) non-elected without traverse.  See Applicant’s election without traverse of Group I in the reply of 14 December 2021 and the rejoinder of Groups I (methods that detect IGF2BP1) and 2 (methods that detect TNFRSF12A) in the Office action of 08 September 2021.  Accordingly, claim 38 has been cancelled.
The application has been amended as follows: 
Claim 38 has been canceled.
REASONS FOR ALLOWANCE
3. The following is an examiner’s statement of reasons for allowance:
The present claims are entitled to priority to provisional application 61/761,510, filed 06 February 2013. 
The closest prior art of Walker et al (“Gene Expression Profiles of Inflamed Bowel Biopsy Tissue In ASD Children Are Consistent With Inflammatory Bowel Disease.” International Society for Autism Research Annual Meeting 2012. (17 May 2012), 1 page) discloses methods of assaying ileocolonic tissue biopsies from the terminal ileum from children that have autism spectrum disorder (ASD) and in neurotypical children diagnosed with Crohn’s disease (CD) to identify differentially expressed RNAs. Walker teaches that 912 transcripts were identified that were unique to ASD-GI, and 900 transcripts were detected that were differentially expressed in both ASD-GI and CD, as compared to normal mucosa. Walker does not state the identity of the transcripts that were uniquely expressed in ASD-GI or which were differentially expressed in ASD-GI, as compared to normal mucosa. 
The prior art does not teach or suggest the presently claimed methods of treating a gastrointestinal disorder selected from ileocolitis, ileitis and colitis in a human child that has autism spectrum disorder comprising: obtaining a biological sample from the colon or ileum of the child by ileocolonoscopy, storing the sample in an RNA stabilizer solution, freezing the sample within 48 hours, measuring the level of IGF2BP1 RNA transcripts or TNFRSF12A RNA transcripts in the resulting biological sample, wherein an increase in the level of IGF2BP1 RNA transcripts in the colon or ileum sample of the child, an increase in the level of TNFRSF12A RNA transcripts in the colon sample of the child or a decrease in the level of TNFRSF12A RNA transcripts in the ileum sample of the child, as compared to a control, indicates that the child has or is at risk of having the gastrointestinal disorder, and administering a treatment for the gastrointestinal disorder to the child with the gastrointestinal disorder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634